Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 21 (and therefore all claims) are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of monitoring the response of a person to a stimulus and 
“extract spectral features from the electromaqnetic signals; 
determine a first frequency band and a second frequency band of the spectral features; 
and determine a bicoherence element to define a measure of phase coupling based on the first frequency band and the second frequency band, wherein the measure of phase coupling corresponds to a first set of feature vectors and a second set of feature vectors derived from the at least one stimulus, wherein each of the feature vectors define a class of behavioral intent”.  
Except for the limitation “a processor configured to”, these limitations could all be performed mentally and a processor is no more than a generic computer component.  Under the broadest reasonable interpretation, the monitor could be a person who is mentally monitoring a response of the person to a stimulus and a characteristic of the stimulus. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recites a mental process. 
This judicial exceptions are not integrated into a practical application because the prosthetic limb isn’t positively linked to the output instructions (the claim does not require the limb to actually perform an action based on the output). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic electroencephalogram, a generic processor and a synchronization module (interpreted as software) are all standard well-known and generic componentry which do not integrate the invention into a practical application.
In order to correct the 101 rejections, the examiner suggests changing “monitor” to “biometric sensor” and positively reciting that the outputted instructions cause the prosthetic limb to move to ensure the steps are integrated into a practical application.

Allowable Subject Matter
Claims 1-2, 4-5, 7, 10, 12-13, 21-27 have been rejected under 101 as explained above.   However, no art has been applied at this time.
The synchronization module is interpreted as computer software and the bicoherence element is interpreted as a measure of the phase coupling of a signal. 
The closest prior art Leuthardt (2014/0277582A1) teaches all of the features of the invention except “determining a bicoherence element to define a measure of phase coupling based on the first frequency band and the second frequency band, wherein the measure of phase coupling corresponds to a first set of feature vectors and a second set of feature vectors derived from the at least one stimulus, wherein each of the feature vectors define a class of behavioral intent”.
While bicoherence analysis in itself is known (such as Burton WO2006/122349A1), one of ordinary skill in the art would not have a motivation to combine the analysis into the invention of Leuthardt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774